Dear Honorable Abbott,
The Attorney General is in receipt of your request for an opinion wherein you ask the following questions:
"1. In view of Section 10 of House Bill 1708 Thirty-Sixth Legislature,Second Regular Session, 1978, codified as 70 O.S. 17-116.1 (1978), wouldyou conclude that the five and twenty-six one-hundredths percent (5.26%)increase in retirement benefits applies to all past, present and futureannuitants?
"If the answer to the above question is in the negative, we wouldrequest that you reconcile two additional questions: Article V, Section62 of the Oklahoma Constitution cited . . . "2. Can two members of theTeacher's Retirement System having the same number of years of membershipin the retirement system, the same five highest years salary average, thesafe age at retirement and both retiring under Plan I of the TeacherRetirement Statutes, draw different retirement benefits?
"3. Under House Bill 1708, which annuitants are eligible for the fiveand twenty-six one hundredths percent (5.26%) increase in retirementbenefits?"
Section 10 of House Bill 1708, codified as 70 O.S. 17-116.1 (1978), provides:
  "Every annuitant, as of July 1, 1978, shall receive, beginning July 1, 1978, a five and twenty-six one-hundredths percent (5.26%) increase in retirement benefits."
70 O.S. 17-116.1 does not exclude any person who shall become an annuitant after July 1, 1978. That is indicated by the separation of the phrase:
  ". . ., as of July 1, 1978, shall receive . . ." Emphasis added
The phrase ", as of July 1, 1978," modifies and designates the date on which the increased retirement benefits become effective. It does not modify a category of annuitants, or restrict that category to members of the system receiving benefits on July 1, 1978. That language does not qualify or restrict the term "annuitant", but merely specifies the date from which annuitants shall be entitled to the specified increase. The term "every annuitant" is both self-explanatory and non-exclusive.
"Shall receive" is the operative portion of 70 O.S. 17-116.1. July 1, 1978, is the effective date both of the entitlement to and the receipt of the increased benefits. As of July 1, 1978, every annuitant "shall receive" the increased benefits which shall be payable "beginning July 1, 1978".
Prior to July 1, 1978, there was no entitlement to receive retirement benefits and none were payable. From and after July 1, 1978, every annuitant is entitled to receive the increased benefits. No member of the system is excluded from the scope of the increased benefits conferred by 70 O.S. 17-116.1. It embraces both those members who were annuitants on July 1, 1978, and those members who will become annuitants upon retirement. As July 1, 1978, is the effective date of the Act, ArticleV, Section 62, of the Oklahoma Constitution is not offended.
It is, therefore, the opinion of the Attorney General that yourquestion be answered as follows: Effective July 1, 1978, the five andtwenty-six one hundredths percent (5.26%) increase in retirement benefitsapplies to every annuitant, including members of the system who becomeannuitants at a later point in time. This affirmative answer to yourfirst question is dispositive of questions two and three.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
JOHN PAUL JOHNSON, ASSISTANT ATTORNEY GENERAL